 

Exhibit 10.3

When recorded mail to:

Gromet & Associates

114 Pacifica, Suite 250

Irvine, CA 92618

Attention: Brian M. Davis, Esq.

 

Title No. OSA 3943026 (18)

Escrow No. 3943026

 

DEED OF TRUST WITH ASSIGNMENT OF RENTS

 

This DEED OF TRUST WITH ASSIGNMENT OF RENTS, is made this 15TH day of February,
2012 between

 

SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company, herein
called TRUSTOR, whose address is 2 Park Plaza, Suite 700, Irvine, California
92614

 

FIRST AMERICAN TITLE INSURANCE COMPANY, a California corporation, herein called
TRUSTEE, and

 

CARDINAL INVESTMENT PROPERTIES - RAMSGATE, L.P., a California limited
partnership, herein called BENEFICIARY.

 

WITNESSETH: Trustor irrevocably grants, transfers and assigns to Trustee in
Trust, with Power of Sale that property in the County of Riverside, State of
California, described as follows:

 

FOR LEGAL DESCRIPTION SEE EXHIBIT “A” ATTACHED HERETO AND BY THIS

REFERENCE INCORPORATED HEREIN.

 

SEE RIDER ATTACHED HERETO FOR ADDITIONAL TERMS AND CONDITIONS.

 

together with the rents, issues and profits thereof, subject, however, to the
right, power and authority hereinafter given to and conferred upon Beneficiary
to collect and apply such rents, issues and profits,

 

FOR THE PURPOSE OF SECURING (1) payment of the sum of Eight Hundred Thousand
Dollars and No/100 Dollars ($800,000.00) with interest thereon according to the
terms of a promissory note or notes of even date herewith made by TRUSTOR,
payable to order of BENEFICIARY, and extensions or renewals thereof; (2) the
performance of each agreement of TRUSTOR incorporated by reference or contained
herein or reciting it is so secured; (3) payment of additional sums and interest
thereon which may hereafter be loaned to Trustor, or his or her successors or
assigns, when evidenced by a promissory note or notes reciting that they are
secured by this Deed of Trust.

 

A.To protect the security of this Deed of Trust, and with respect to the
property above described, Trustor agrees:

 

(1) To keep said property in good condition and repair; not to remove or
demolish any building thereon; to complete or restore promptly and in good and
workmanlike manner any building which may be constructed, damaged or destroyed
thereon and to pay when due all claims for labor performed and materials
furnished therefor; to comply with all laws affecting said property or requiring
any alterations or improvements to be made thereon; not to commit or permit
waste thereof; not to commit, suffer or permit any act upon said property in
violation of the law; to cultivate, irrigate, fertilize, fumigate, prune and do
all other acts which from the character or use of said property may be
reasonably necessary, the specific enumerations herein not excluding the
general.

 

(2) To provide, maintain and deliver to Beneficiary fire insurance satisfactory
to and with loss payable to Beneficiary (to the extent insurable improvements
are located on the property). The amount collected under any fire or other
insurance policy may be applied by Beneficiary upon any indebtedness secured
hereby and in such order as beneficiary may determine, or at option of
Beneficiary the entire amount so collected or any part thereof may be released
to Trustor. Such application or release shall not cure or waive any default or
notice of default hereunder or invalidate any act done pursuant to such notice.

 



 

 



 

(3) To appear in and defend any action or proceeding purporting to affect the
security hereof or the rights or powers of Beneficiary or Trustee; and to pay
all costs and expenses, including cost of evidence of title and attorney’s fees
in a reasonable sum, in any action or proceeding in which Beneficiary or Trustee
may appear, and in any suit brought by Beneficiary to foreclose this Deed of
Trust.

 

(4) To pay: at least ten days before delinquency all taxes and assessments
affecting said property, including assessments on appurtenant water stock; when
due, all encumbrances, charges and liens, with interest, on said property or any
part thereof, which appear to be prior or superior hereto; all costs, fees and
expenses of this Trust.

 

Should Trustor fail to make any payment (beyond any applicable cure period
without cure) or to do any other act as herein provided within twenty (20) days
after demand by Beneficiary, then Beneficiary or Trustee, but without obligation
so to do and without notice to or demand upon Trustor and without releasing
Trustor from any obligation hereof, may: make or do the same in such manner and
to such extent as either may deem necessary to protect the security hereof,
Beneficiary or Trustee being authorized to enter upon said property for such
purposes; appear in and defend any action or proceeding purporting to affect the
security hereof or the rights or powers of Beneficiary or Trustee; pay,
purchase, contest or compromise any encumbrance, charge, or lien which in the
judgment of either appears to be prior or superior hereto; and, in exercising
any such powers, pay necessary expenses, employ counsel and pay his or her
reasonable fees.

 

(5) To pay immediately upon demand all sums so expended by Beneficiary or
Trustee, with interest from date of expenditure at the amount allowed by law in
effect at the date hereof, and to pay for any statement provided for by law in
effect at the date hereof regarding the obligation secured hereby, any amount
demanded by the Beneficiary not to exceed the maximum allowed by law at the time
when said statement is demanded.

 

B.It is mutually agreed:

 

(1) That any award of damages in connection with any condemnation for public use
of or injury to said property or any part thereof is hereby assigned and shall
be paid to Beneficiary who may apply or release such moneys received by him or
her in the same manner and with the same effect as above provided for
disposition or proceeds of fire or other insurance.

 

(2) That by accepting payment of any sum secured hereby after its due date,
Beneficiary does not waive his or her right either to require prompt payment
when due of all other sums so secured or to declare default for failure so to
pay.

 

(3) That at any time or from time to time, without liability therefor and
without notice, upon written request of Beneficiary and presentation of this
Deed and said note for endorsement, and without affecting the personal liability
or any person for payment of the indebtedness secured hereby, Trustee may:
reconvey any part of said property; consent to making of any map or plat
thereof; join in granting any easement thereon; or join in any extension
agreement or any agreement subordinating the lien or charge hereof.

 

(4) That upon written request of Beneficiary stating that all sums secured
hereby have been paid, and upon surrender of this Deed and said note to Trustee
for cancellation and retention or other disposition as Trustee in its sole
discretion may choose and upon payment of its fees, Trustee shall reconvey,
without warranty, the property then held hereunder. The recitals in such
reconveyance of any matters or facts shall be conclusive proof of the
truthfulness thereof. The Grantee in such reconveyance may be described as “the
person or persons legally entitled thereto.”

 

(5) That as additional security, Trustor hereby gives to and confers upon
Beneficiary the right, power and authority, during the continuance of these
Trusts, to collect the rents, issues and profits of said property, reserving
unto Trustor the right, prior to any default by Trustor in payment of any
indebtedness secured hereby or in performance of any agreement hereunder, to
collect and retain such rents, issues and profits as they become due and
payable. Upon any such default, Beneficiary may at any time without notice,
either in person, by agent, or by a receiver to be appointed by a court, and
without regard to the adequacy of any security for the indebtedness hereby
secured, enter upon and take possession of said property or any part thereof, in
his or her own name sue for or otherwise collect such rents, issues, and
profits, including those past due and unpaid, and apply the same, less costs and
expenses of operation and collection, including reasonable attorney’s fees, upon
any indebtedness secured hereby, and in such order as Beneficiary may determine.
The entering upon and taking possession of said property, the collection of such
rents, issues and profits and the application thereof as aforesaid, shall not
cure or waive any default or notice of default hereunder or invalidate any act
done pursuant to such notice.



 

 

 

 

(6) That upon default (beyond any applicable cure period without timely cure) by
Trustor in payment of any indebtedness secured hereby or in performance of any
agreement hereunder, Beneficiary may declare all sums secured hereby immediately
due and payable by delivery to Trustee of written declaration of default and
demand for sale and of written notice of default and of election to cause to be
sold said property, which notice Trustee shall cause to be filed for record.
Beneficiary also shall deposit with Trustee this Deed, said note and all
documents evidencing expenditures secured hereby.

 

After the lapse of such time as may then be required by law following the
recordation of said notice of default, and notice of sale having been given as
then required by law, Trustee without demand on Trustor, shall sell said
property at the time and place fixed by it in said notice of sale, either as a
whole or in separate parcels, and in such order as it may determine, at public
auction to the highest bidder for cash in lawful money of the United States,
payable at time of sale. Trustee may postpone sale of all or any portion of said
property by public announcement at such time and place of sale, and from time to
time thereafter may postpone such sale by public announcement at the time fixed
by the preceding postponement. Trustee shall deliver to such purchaser its deed
conveying the property so sold, but without any covenant or warranty, express or
implied. The recitals in such deed of any matters or facts shall be conclusive
proof of the truthfulness thereof. Any person, including Trustor, Trustee, or
Beneficiary as hereinafter defined, may purchase at such sale.

 

After deducting all costs, fees and expenses of Trustee and of this Trust,
including cost of evidence of title in connection with sale, Trustee shall apply
the proceeds of sale to payment of: all sums expended under the terms hereof,
not then repaid, with accrued interest at the amount allowed by law in effect at
the date hereof; all other sums then secured hereby; and the remainder, if any,
to the person or persons legally entitled thereto.

 

(7) Beneficiary, or any successor in ownership of any indebtedness secured
hereby, may from time to time, by instrument in writing, substitute a successor
of successors to any Trustee named herein or acting hereunder, which instrument,
executed by the Beneficiary and duly acknowledged and recorded in the office of
the recorder of the county or counties where said property is situated, shall be
conclusive proof of proper substitution of such successor Trustee or Trustees,
who shall, without conveyance from the Trustee predecessor, succeed to all its
title, estate, rights, powers and duties. Said instrument must contain the name
of the original Trustor, Trustee and Beneficiary hereunder, the book and page
where this Deed is recorded and the name and address of the new Trustee.

 

(8) That this Deed applies to, inures to the benefit of, and binds all parties
hereto, their heirs, legatees, devisees, administrators, executors, successors,
and assigns. The term Beneficiary shall mean the owner and holder, including
pledgees, of the note secured hereby, whether or not named as Beneficiary
herein. In this Deed, whenever the context so requires, the masculine gender
includes the feminine and/or the neuter, and the singular number includes the
plural.

 

(9) The Trustee accepts this Trust when this Deed, duly executed and
acknowledged, is made a public record as provided by law. Trustee is not obliged
to notify any party hereto of pending sale under any other Deed of Trust or of
any action or proceeding in which Trustor, Beneficiary or Trustee shall be a
party unless brought by Trustee.

 

Beneficiary may charge for a statement regarding the obligation secured hereby,
provided the charge thereof does not exceed the maximum allowed by laws.

 

The undersigned Trustor, requests that a copy of any notice of default and any
notice of sale hereunder be mailed to him or her at his or her address
hereinbefore set forth.

 

[Balance of this page intentionally left blank]

 

 

 

 



 

 

TRUSTOR:

 

SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware limited liability company



 







By: Shopoff Partners, L.P., a Delaware     limited partnership, sole member    
              By: Shopoff General Partner, LLC, a       Delaware limited
liability company,     general partner                              By: Shopoff
Properties Trust, Inc.,        a Maryland corporation, manager                  
                By: /s/ William A. Shopoff                                
                 William A. Shopoff, President and CEO











 



 

State of California

 

 

County of Orange

 

 

On February ___, 2012 before me, _____________________________, notary public,
personally appeared WILLIAM A. SHOPOFF, who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument, the entity upon behalf of
which he acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature ____________________________________________ (Seal)

 

 



 

 

 

 

DO NOT RECORD

REQUEST FOR FULL RECONVEYANCE

 

To FIRST AMERICAN TITLE INSURANCE COMPANY

 

The undersigned is the legal owner and holder of the note or notes, and of all
other indebtedness secured by the foregoing Deed of Trust. Said note or notes,
together with all other indebtedness secured by said Deed of Trust have been
fully paid and satisfied; and you are hereby requested and directed, on payment
to you of any sums owning to you under the terms of said Deed of Trust, to
cancel said note or notes above mentioned, and all other evidence of
indebtedness secured by said Deed of Trust delivered to you herewith, together
with the said Deed of Trust, and to reconvey, without warranty, to the parties
designated by the terms of said Deed of Trust, all the estate now held by you
under the same.

 

Dated_________________________________

 

___________________________________________________

 

 

___________________________________________________

 

Please mail Deed of Trust, Note(s) and Reconveyance to:

 

_____________________________________________________________________

 

Do not lose or destroy this Deed of Trust OR THE NOTE which it secures. Both
must be delivered to the Trustee for cancellation before reconveyance will be
made.

 



 

 

